

SUBSCRIPTION ESCROW AGREEMENT


Subscription Escrow Agreement (the “Escrow Agreement”) dated as of the effective
date (the "Effective Date”) set forth on Schedule 1 attached hereto (“Schedule
1”) by and among the corporation identified on Schedule 1 (the "Issuer"), the
limited liability company identified on Schedule 1 (the "Depositor") and CSC
Trust Company of Delaware, as escrow agent hereunder  (the "Escrow Agent").


WHEREAS, the Issuer intends to offer and sell to investors in a private
placement transaction (the “Offering”) a minimum of 12,000,000 (the “Minimum
Amount”) and a maximum of 20,000,000  (the “Maximum Amount”) units of its
securities (the “PPO Units”), at a purchase price of $0.25 per PPO Unit (the
“Purchase Price”); each PPO Unit consists of (i) one share of the Issuer’s
common stock, par value $0.0001 per share (“Common Stock”), and (ii) a warrant
representing the right to purchase one-half share of Common Stock, exercisable
for a period of five years from the final closing date of the Offering at an
exercise price of $0.625 per whole share; and in the event the Offering is
oversubscribed, the Issuer may, in its discretion, sell up to 4,000,000
additional Units (the “Over-Allotment”) at the same purchase price per Unit;
 
WHEREAS, the Offering is being made on a best efforts “all or none” basis until
the Minimum Amount is reached, and thereafter on a best efforts basis until the
Maximum Amount is reached, to “accredited investors” in accordance with Rule 506
of Regulation D under the Securities Act, as amended (the “Securities Act”),
and/or to “non-U.S. Persons” in accordance with Rule 903 of Regulation S under
the Securities Act;
 
WHEREAS, Units will be offered through August 1, 2011 (the “Initial Offering
Period”), which period may be extended to a date not later than August 31, 2011
(this additional period and the Initial Offering Period shall be referred to as
the “Offering Period”);
 
WHEREAS, the initial closing of the Offering (the “Initial Closing”) is
conditioned on the receipt of acceptable subscriptions for the Minimum Amount of
Units (this requirement for the receipt of acceptable subscriptions for at least
the Minimum Amount, together with certain other conditions to closing, are
collectively referred to as the “Initial Closing Conditions”);
 
WHEREAS, prior to any closing under the Offering, the Company will be assuming
certain convertible promissory notes (the “Convertible Notes”) of Visual Network
Design, Inc., a Delaware corporation dba Rackwise, Inc. (“Rackwise”) in the
principal amount of at least $1,425,000 and which amount may exceed $3,000,000;
 
WHEREAS, in connection with the initial closing under the Offering, the
Convertible Notes will be converted, as to the outstanding principal amount and
interest accrued thereon, into PPO Units at a conversion price of $0.25 per PPO
Unit;
 
WHEREAS, the conversion of the Convertible Notes into PPO Units will count
towards the achievement of the Minimum Amount such that in the event the
aggregate amount of principal and accrued interest on the assumed Convertible
Notes exceeds $3,000,000, the Initial Closing may occur, subject to satisfaction
of other closing conditions, without regard to the number of additional PPO
Units sold;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, after the Initial Closing, the Issuer and the Depositor may mutually
agree to continue the Offering until the Maximum Amount has been reached or the
end of the Offering Period, whichever is earlier, and subsequent closings (each,
a “Subsequent Closing”) may take place on an intermittent basis, as deemed
practical by the Issuer and the Depositor, conditioned on the receipt of
acceptable subscriptions (this requirement for the receipt of acceptable
subscriptions, together with certain other conditions to closing, are
collectively referred to as the “Subsequent Closing Conditions”);
 
WHEREAS, the subscribers in the Offering (the “Subscribers”), in connection with
their intent to purchase Units in the Offering, shall execute and deliver
Subscription Agreements and certain related documents memorializing the
Subscribers’ agreements to purchase and the Issuer’s agreement to sell the
number of Units set forth therein at the Purchase Price;
 
WHEREAS, the parties hereto desire to provide for the safekeeping of the Escrow
Deposit (as defined below) until such time as the Escrow Deposit is released by
the Escrow Agent in accordance with the terms and conditions of this Agreement;
and
 
WHEREAS, the Escrow Agent has agreed to accept, hold, and disburse the Escrow
Deposit deposited with it and the earnings thereon in accordance with the terms
of this Escrow Agreement.
 
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:
 
1.           Appointment.  The Issuer and Depositor hereby appoint the Escrow
Agent as their escrow agent for the purposes set forth herein, and the Escrow
Agent hereby accepts such appointment under the terms and conditions set forth
herein.
 
2.           Escrow Fund.  Excluding holders of Convertible Notes, on or before
the Initial Closing, or on or before any Subsequent Closing with respect to
Units sold after the Initial Closing, each Subscriber shall have delivered to
the Escrow Agent the full Purchase Price for the number of Units subscribed for
by such Subscriber by check sent to the Escrow Agent at its address set forth on
Schedule 1 or by wire transfer of immediately available funds pursuant to the
wire transfer instructions set forth on Schedule 2 (“Schedule 2”) hereto, to the
account of the Escrow Agent referenced on Schedule 2 hereto.  All funds received
from the Subscribers in connection with the sale of Units in the Offering shall
be deposited with the Escrow Agent (the "Escrow Deposit").  The Escrow Agent
shall hold the Escrow Deposit and, subject to the terms and conditions hereof,
shall invest and reinvest the Escrow Deposit and the proceeds thereof (the
"Escrow Fund") as directed in Section 3.
 
 
2

--------------------------------------------------------------------------------

 

3.           Investment of Escrow Fund.  During the term of this Escrow
Agreement, the Escrow Fund shall be invested and reinvested by the Escrow Agent
in the investment indicated on Schedule 1 or such other investments as shall be
directed in writing by the Issuer and the Depositor and as shall be acceptable
to the Escrow Agent.  All investment orders involving U.S. Treasury obligations,
commercial paper and other direct investments may be executed through
broker-dealers selected by the Escrow Agent. Periodic statements will be
provided to Issuer and Depositor reflecting transactions executed on behalf of
the Escrow Fund.  The Issuer and Depositor, upon written request, will receive a
statement of transaction details upon completion of any securities transaction
in the Escrow Fund without any additional cost. The Escrow Agent shall have the
right to liquidate any investments held in order to provide funds necessary to
make required payments under this Escrow Agreement.  The Escrow Agent shall have
no liability for any loss sustained as a result of any investment in an
investment indicated on Schedule 1 or any investment made pursuant to the
instructions of the parties hereto or as a result of any liquidation of any
investment prior to its maturity or for the failure of the parties to give the
Escrow Agent instructions to invest or reinvest the Escrow Fund.  The Escrow
Agent may earn compensation in the form of short-term interest (“float”) on
items like uncashed distribution checks (from the date issued until the date
cashed), funds that the Escrow Agent is directed not to invest, deposits
awaiting investment direction or received too late to be invested overnight in
previously directed investments.
 
4.           Disposition and Termination.  The Depositor and the Issuer agree to
notify the Escrow Agent in writing of any subscription revocations and the
Initial Closing date of the Offering.  Additionally, subsequent to an Initial
Closing, Depositor and the Issuer agree to notify the Escrow Agent in writing of
Subsequent Closing dates, if any, and of the termination of the Offering.  Upon
receipt of such written notification(s), the following procedures will take
place.
 
 
(i)
Release of Escrow Fund upon Initial Closing.  Prior to the Initial Closing, the
Issuer and the Depositor shall deliver to the Escrow Agent joint written
instructions executed by a duly authorized executive officer of each of the
Issuer and the Depositor (“Instructions”), which Instructions shall provide the
day designated as the Initial Closing date, and acknowledge and agree that as of
the Initial Closing date the Initial Closing Conditions have been or will be
fully satisfied and shall specify the time and payment instructions, including
the address and tax identification number of each payee, of the Escrow Fund,
including with respect to placement fees that may be disbursed to the Depositor
or to any other placement agent or selected dealer with respect to the
Offering.  The Escrow Agent shall, at the time and in accordance with the
payment instructions specified in the Instructions, deliver the Escrow Fund
(without interest).

 
 
(ii)
Release of Escrow Fund upon a Subsequent Closing.  Prior to a Subsequent
Closing, the Issuer and the Depositor shall deliver to the Escrow Agent
Instructions, which Instructions shall provide the day designated as the
Subsequent Closing date, and acknowledge and agree that as of the Subsequent
Closing date the Subsequent Closing Conditions have been or will be fully
satisfied and shall specify the time and payment instructions, including the
address and tax identification number of each payee, of the Escrow Fund,
including with respect to placement fees that may be disbursed to the Depositor
or to any other placement agent or selected dealer.  The Escrow Agent shall, at
the time and in accordance with the payment instructions specified in the
Instructions, deliver the then Escrow Fund (without interest).

 
 
3

--------------------------------------------------------------------------------

 

 
(iii)
Return of Escrow Fund on Termination of Offering.  In the event that the Escrow
Agent shall have received written notice executed by a duly authorized executive
officer of each of the Issuer and the Depositor indicating that the Offering has
been terminated prior to the Initial Closing and designating a termination date,
the Escrow Agent shall return to each Subscriber, the Purchase Price (without
interest and deduction) delivered by such Subscriber to the Escrow Agent.  The
Issuer and the Depositor shall provide the Escrow Agent with time and payment
instructions, including the address and tax identification number of each payee,
for each Subscriber whose Purchase Price the Escrow Agent is to deliver pursuant
to this Section (but in no case shall the Escrow Agent deliver such Purchase
Price more than thirty (30) days following receipt by the Escrow Agent of such
delivery instructions).

 
 
(iv)
Return of Escrow Fund on Rejection of Subscription.  In the event the Issuer
determines it is necessary or appropriate to reject the subscription of any
Subscriber for whom the Escrow Agent has received an Escrow Deposit, the Issuer
shall deliver written notice of such event to the Escrow Agent and Depositor
which notice shall include the reason for such rejection and the time and
payment instructions, including the address and tax identification number of
each payee, for the return to such Subscriber of the Purchase Price delivered by
such Subscriber.  The Escrow Agent shall deliver such funds (without interest
and deduction) pursuant to such written notice.

 
 
(v)
Return of Escrow Fund on Revocation of Subscription.  In the event that the
Escrow Agent shall have received written notice executed by a duly authorized
executive officer of each of the Issuer and the Depositor indicating that any
subscription has been revoked prior to the Initial Closing, pursuant to the
subscription agreement between the Issuer and the relevant Subscriber, the
Escrow Agent shall return to such revoking Subscriber, the Purchase Price
(without interest and deduction) delivered by such Subscriber to the Escrow
Agent.  The Issuer and the Depositor shall provide the Escrow Agent with time
and payment instructions, including the address and tax identification number of
each payee, for each Subscriber whose Purchase Price the Escrow Agent is to
deliver pursuant to this Section (but in no case shall the Escrow Agent deliver
such Purchase Price more than thirty (30) days following receipt by the Escrow
Agent of such delivery instructions).

 
 
(vi)
Delivery Pursuant to Court Order.  Notwithstanding any provision contained
herein, upon receipt by the Escrow Agent of a final and non-appealable judgment,
order, decree or award of a court of competent jurisdiction (a “Court Order”),
the Escrow Agent shall deliver the Escrow Fund in accordance with the Court
Order.  Any Court Order shall be accompanied by an opinion of counsel for the
party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.

 
 
4

--------------------------------------------------------------------------------

 

Upon delivery of the Escrow Fund by the Escrow Agent (i) to the Issuer following
the Initial Closing, if there are to be no Subsequent Closings, (ii) following a
final Subsequent Closing, or (iii) to the Subscribers upon termination of the
Offering prior to the Initial Closing, as the case may be, and in each case
notice of termination of the Offering having been delivered by the Issuer and
the Depositor to the Escrow Agent, this Escrow Agreement shall terminate,
subject to the provisions of Section 8.
 
5.           Escrow Agent.  The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied. The
Escrow Agent shall have no liability under and no duty to inquire as to the
provisions of any agreement other than this Escrow Agreement.  The Escrow Agent
may rely upon and shall not be liable for acting or refraining from acting upon
any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties.  The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document.  The Escrow
Agent shall have no duty to solicit any payments which may be due it or the
Escrow Fund.  The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent that a court of competent
jurisdiction determines that the Escrow Agent's gross negligence or willful
misconduct was the primary cause of any loss to the Issuer or Depositor. The
Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through agents or attorneys (and shall be liable only for
the careful selection of any such agent or attorney) and may consult with
counsel, accountants and other skilled persons to be selected and retained by
it.  The Escrow Agent shall not be liable for anything done, suffered or omitted
in good faith by it in accordance with the advice or opinion of any such
counsel, accountants or other skilled persons.  In the event that the Escrow
Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions, claims or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be directed otherwise in
writing by all of the other parties hereto or by a final order or judgment of a
court of competent jurisdiction.  Anything in this Escrow Agreement to the
contrary notwithstanding, in no event shall the Escrow Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
 
6.           Succession.  The Escrow Agent may resign and be discharged from its
duties or obligations hereunder by giving 10 business days advance notice in
writing of such resignation to the other parties hereto specifying a date when
such resignation shall take effect.  The Escrow Agent shall have the right to
withhold an amount equal to any amount due and owing to the Escrow Agent, plus
any costs and expenses the Escrow Agent shall reasonably believe may be incurred
by the Escrow Agent in connection with the termination of the Escrow
Agreement.  Any corporation or association into which the Escrow Agent may be
merged or converted or with which it may be consolidated shall be the Escrow
Agent under this Escrow Agreement without further act.
 
 
5

--------------------------------------------------------------------------------

 

7.           Fees. The Issuer and Depositor agree jointly and severally to (i)
pay the Escrow Agent upon the Initial Closing and from time to time thereafter
reasonable compensation for the services to be rendered hereunder, which unless
otherwise agreed in writing shall be as described in Schedule 4 attached hereto
(“Schedule 4”), and (ii) pay or reimburse the Escrow Agent upon request for all
expenses, disbursements and advances, including reasonable attorney's fees and
expenses, incurred or made by it in connection with the preparation, execution,
performance, delivery, modification and termination of this Escrow
Agreement.  The Escrow Agent is authorized to deduct such fees from the Escrow
Fund at the time of the Initial Closing without prior authorization from the
Issuer or Depositor.  In the event that the Offering is terminated prior to an
Initial Offering, the Issuer and Depositor agree to pay the Escrow Agent the
Review Fee and the Acceptance Fee as described in Schedule 4 hereto.
 
8.           Indemnity.  The Issuer and the Depositor shall jointly and
severally indemnify, defend and save harmless the Escrow Agent and its
directors, officers, agents and employees (the "indemnitees") from all loss,
liability or expense (including the reasonable fees and expenses of in house or
outside counsel) arising out of or in connection with (i) the Escrow Agent's
execution and performance of this Escrow Agreement, except in the case of any
indemnitee to the extent that such loss, liability or expense is due to the
gross negligence or willful misconduct of such indemnitee, or (ii) its following
any instructions or other directions from the Issuer or the Depositor, except to
the extent that its following any such instruction or direction is expressly
forbidden by the terms hereof. The parties hereto acknowledge that the foregoing
indemnities shall survive the resignation or removal of the Escrow Agent or the
termination of this Escrow Agreement.
 
9.           TINs.  The Issuer and the Depositor each represent that its correct
TIN assigned by the Internal Revenue Service or any other taxing authority is
set forth in Schedule 1.  All interest or other income earned under the Escrow
Agreement, if any, shall be allocated and/or paid as directed in a joint written
direction of the Issuer and the Depositor and reported by the recipient to the
Internal Revenue Service or any other taxing authority.  Notwithstanding such
written directions, Escrow Agent shall report and, if required, withhold any
taxes as it determines may be required by any law or regulation in effect at the
time of the distribution.  In the absence of timely direction, all proceeds of
the Escrow Fund shall be retained in the Escrow Fund and reinvested from time to
time by the Escrow Agent as provided in Section 3.  In the event that any
earnings remain undistributed at the end of any calendar year, Escrow Agent
shall report to the Internal Revenue Service or such other authority such
earnings as it deems appropriate or as required by any applicable law or
regulation or, to the extent consistent therewith, as directed in writing by the
Issuer and the Depositor.  In addition, Escrow Agent shall withhold any taxes it
deems appropriate and shall remit such taxes to the appropriate authorities.
 
10.        Notices.  All communications hereunder shall be in writing and shall
be deemed to be duly given and received:
 
 
(i)
upon delivery if delivered personally or upon confirmed transmittal if by
facsimile;

 
 
(ii)
on the next Business Day (as hereinafter defined) if sent by overnight courier;
or

 
 
6

--------------------------------------------------------------------------------

 

 
(iii)
four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 or at such other address as any party hereto may have furnished to
the other parties in writing by registered mail, return receipt requested.

 
Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 10, such communications shall
be deemed to have been given on the date received by the Escrow Agent.  In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate.  "Business Day" shall mean any day other
than a Saturday, Sunday or any other day on which the Escrow Agent located at
the notice address set forth on Schedule 1 is authorized or required by law or
executive order to remain closed.
 
11.        Security Procedures.  In the event funds transfer instructions are
given (other than in writing at the time of execution of this Escrow Agreement),
whether in writing, by telecopier or otherwise, the Escrow Agent is authorized
to seek confirmation of such instructions by telephone call-back to the person
or persons designated on Schedule 3 hereto (“Schedule 3”), and the Escrow Agent
may rely upon the confirmation of anyone purporting to be the person or persons
so designated.  The persons and telephone numbers for call-backs may be changed
only in a writing actually received and acknowledged by the Escrow Agent. The
Escrow Agent and the beneficiary's bank in any funds transfer may rely solely
upon any account numbers or similar identifying numbers provided by the Issuer
or the Depositor to identify (i) the beneficiary, (ii) the beneficiary's bank,
or (iii) an intermediary bank.  The Escrow Agent may apply any of the escrowed
funds for any payment order it executes using any such identifying number, even
where its use may result in a person other than the beneficiary being paid, or
the transfer of funds to a bank other than the beneficiary's bank or an
intermediary bank designated. The parties to this Escrow Agreement acknowledge
that these security procedures are commercially reasonable.
 
12.        Miscellaneous.  The provisions of this Escrow Agreement may be
waived, altered, amended or supplemented, in whole or in part, only by a writing
signed by all of the parties hereto.  Neither this Escrow Agreement nor any
right or interest hereunder may be assigned in whole or in part by any party,
except as provided in Section 6, without the prior consent of the other parties,
which consent shall not be unreasonably withheld.  This Escrow Agreement shall
be governed by and construed under the laws of the State of Delaware.  Each
party hereto irrevocably waives any objection on the grounds of venue, forum
non-conveniens or any similar grounds and irrevocably consents to service of
process by mail or in any other manner permitted by applicable law and consents
to the jurisdiction of the courts located in the State of Delaware.  The parties
further hereby waive any right to a trial by jury with respect to any lawsuit or
judicial proceeding arising or relating to this Escrow Agreement.  No party to
this Escrow Agreement is liable to any other party for losses due to, or if it
is unable to perform its obligations under the terms of this Escrow Agreement
because of, acts of God, fire, floods, strikes, equipment or transmission
failure, or other causes reasonably beyond its control.  This Escrow Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth in Schedule 1.



 
CSC Trust Company of Delaware
 
as Escrow Agent
       
By:
/s/ Alan R. Halpern
 
Name:  Alan R. Halpern
 
Title:  Vice President
     
ISSUER
     
Visual Network Design, Inc.
     
By:
/s/ Kenneth Spiegeland
 
Name:  Kenneth Spiegeland
 
Title:  President and Chief Executive Officer
     
DEPOSITOR
     
Gottbetter Capital Markets, LLC
     
By:
/s/ Julio A. Marquez
 
Name:  Julio A. Marquez
 
Title:  President

 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT NO. 1 TO


SUBSCRIPTION ESCROW AGREEMENT


This Amendment No. 1 to Subscription Escrow Agreement (the “Amendment”) is made
as of August 4, 2011, by and among the Issuer, Depositor and Escrow Agent.  This
Amendment amends the Subscription Escrow Agreement by and among the Issuer,
Depositor and Escrow Agent, dated as of July 18, 2011 (the
“Agreement”).  Capitalized terms used and not otherwise defined herein have the
respective meanings ascribed to them in the Agreement.


The third recital of the Agreement is hereby amended to read in its entirety as
follows:


WHEREAS, Units will be offered through August 12, 2011 (the “Initial Offering
Period”), which period may be extended to a date not later than September 12,
2011 (this additional period and the Initial Offering Period shall be referred
to as the “Offering Period”).


The Parties to the Subscription Escrow Agreement hereby amend the Agreement by
adding the following:


Visual Network Design, Inc. (the “Issuer”) and Gottbetter Capital Markets, LLC
(the “Depositor”) have agreed in the Placement Agency Agreement dated as of
August 3, 2011 (“PAA”), to have the Escrow Agent hold in safekeeping the sealed
envelope containing the List as defined in Section 3(c) of the PAA.


The sealed envelope with the List will be delivered by the Depositor to the
Escrow Agent within two (2) days of the Final Closing of the Offering along with
a written notice identifying the date of the Final Closing.  Unless otherwise
directed, the Escrow Agent will hold the sealed envelope in safekeeping for a
period of twenty four (24) months from the date of the Final Closing and shall
have no duty to examine the contents of such envelope.


The Escrow Agent will release and deliver the List upon receipt of a written
notice signed by both the Issuer and the Depositor directing the Escrow Agent to
forward the sealed envelope to the Issuer.  If such notice has not been
received, the Escrow Agent shall automatically release and deliver the sealed
envelope to the Depositor promptly following the expiration of the twenty four
(24) month period.


All notices will be in writing and sent to the addresses provided in the
Subscription Escrow Agreement.
 
 
 

--------------------------------------------------------------------------------

 

This Amendment is hereby made part of and incorporated into the Subscription
Escrow Agreement, with all the terms and conditions of the Agreement remaining
in full force and effect.  The Parties agree for and on behalf of their
respective party this 4th day of August, 2011.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.



 
CSC Trust Company of Delaware
 
as Escrow Agent
     
By:
/s/ Alan R. Halpern
 
Name:  Alan R. Halpern
 
Title:  Vice President
     
ISSUER
     
Visual Network Design, Inc.
     
By:
/s/ Kenneth Spiegeland
 
Name:  Kenneth Spiegland
 
Title:  President and Chief Executive Officer
     
DEPOSITOR
     
Gottbetter Capital Markets, LLC
     
By:
/s/ Julio A. Marquez
 
Name:  Julio A. Marquez
 
Title:  President

 
 
2

--------------------------------------------------------------------------------

 
 


SECOND AMENDMENT TO
SUBSCRIPTION ESCROW AGREEMENT


This Second Amendment to the Subscription Escrow Agreement (the “Second
Amendment”) is made as of September 12, 2011, by and among the Issuer, Depositor
and Escrow Agent.  This Second Amendment amends the Subscription Escrow
Agreement by and among the Issuer, Depositor and Escrow Agent, dated as of July
18, 2011 (the “Agreement”) and Amendment dated August 4, 2011.  Capitalized
terms used and not otherwise defined herein have the respective meanings
ascribed to them in the Agreement.


The third recital of the Agreement is hereby amended to read in its entirety as
follows:


WHEREAS, Units will be offered until the earlier of the time that all Units
offered in the Offering are sold or until September 23, 2011 (“Initial Offering
Period”), which date may be extended until October 24, 2011 (this additional
period and the Initial Offering Period shall be referred to as the “Offering
Period”).


This Amendment may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.


This Second Amendment is hereby made part of and incorporated into the
Subscription Escrow Agreement and Amendment, with all the terms and conditions
of the Agreement remaining in full force and effect.  The Parties agree for and
on behalf of their respective party this 12th day of September, 2011.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.


SIGNATURE PAGE TO FOLLOW
 
 
 

--------------------------------------------------------------------------------

 



 
CSC Trust Company of Delaware
 
as Escrow Agent
     
By:
/s/ Susie C. Hudson
 
Name:  Susie C. Hudson
 
Title:  Vice President
     
ISSUER
     
Visual Network Design, Inc.
     
By:
/s/ Kenneth Spiegeland
 
Name:  Kenneth Spiegland
 
Title:  President and Chief Executive Officer
     
DEPOSITOR
     
Gottbetter Capital Markets, LLC
     
By:
/s/ Julio A. Marquez
 
Name:  Julio A. Marquez
 
Title:  President

 
 
2

--------------------------------------------------------------------------------

 
 